NO. 12-15-00003-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DEQUISHA JACKSON,                                 §       APPEAL FROM THE 159TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Appellant, Dequisha Jackson, appeals her conviction for manslaughter in the death of her
infant child. In one issue, she contends the evidence is insufficient to support her conviction.
We affirm.


                                          BACKGROUND
       On August 13, 2013, Appellant gave birth to a healthy six pound seven ounce baby boy,
I’Mauri Jackson. On her discharge from Methodist Hospital in Baytown, Texas, she received
instructions from the hospital stating that she was to bring the baby in for a follow up visit with a
doctor three days after I’Mauri’s discharge.          An appointment was made for I’Mauri for
August 19, 2013. Appellant did not keep the appointment. I’Mauri was never again seen by a
physician until shortly after his death on October 11, 2013.
       On August 28, 2013, two weeks after I’Mauri’s birth, Appellant moved in with her aunt,
Linda Bankhead. Isaiah Tolliver, who thought he was probably I’Mauri’s father, moved in with
Appellant at Bankhead’s home at 1506 Williams Street, Lufkin, Texas.
       On October 11, 2013, Desmond Garcia, a paramedic with the City of Lufkin, responded
to a report of an infant not breathing at 1506 Williams Street. Upon entering the house, Garcia
found I’Mauri lying on his back on the bedroom floor, in cardiac arrest, blue and cold and stiff.



                                                 1
Garcia was there for only two or three minutes, but he noted the parents did not exhibit the
anxiety or distress typical of most parents in similar situations. In his opinion, they did not act as
if I’Mauri’s condition was an emergency.
       The trip to the hospital emergency room took ten to twelve minutes. On arrival, the baby
had no cardiac electrical activity, no pulse, and no respiratory effort. The medical team observed
that I’Mauri was extremely emaciated and dehydrated. There were several signs that rigor
mortis had set in, which indicated he had probably died before the paramedics were called.
I’Mauri weighed five pounds and six ounces. Given his length, I’Mauri should have weighed
nine pounds eight ounces.
       An autopsy showed that I’Mauri was extremely emaciated and dehydrated. His body fat
was almost depleted. His eyes were sunken and his fontanel was sunken, indicating dehydration.
There was no evidence of congenital abnormality disease or genetic disorders. Toxicology tests
for poisons, drugs, and medications found none. I’Mauri’s liver showed signs of malnutrition or
inappropriate caloric intake. The presence of fluid in his eyes also indicated dehydration. It was
the pathologist’s opinion that I’Mauri died of dehydration and malnutrition.
       Jarod Hennigan, a patrol officer with the Lufkin Police Department, was one of the first
officers to arrive on the scene. Accompanied by Debra Walsh, a crime scene technician, Officer
Hennigan walked through the house. In the room where the baby stayed, they found no baby
bottles or toys, no used diapers, and no supply of diapers. In the closet, Officer Hennigan found
one clean diaper and some diaper wipes. There were five cans of formula on top of the
refrigerator, as well as some cereal. They found no other formula in the house.
       Both parents told Lufkin Police Detective Nick Malone that the baby had seen a doctor,
but did not provide a doctor’s name or the location of the visit. However, no doctor’s offices that
accept Medicaid patients had any record of I’Mauri. The record shows that before I’Mauri was
born, Appellant had received unspecified benefits under the WIC (Women, Infants, and
Children) program. Under this program, the cost of formula and diapers would have been
covered had Appellant applied for benefits. Appellant was also covered by Medicaid, and
therefore I’Mauri was covered.
       A jury found Appellant guilty of manslaughter and assessed her punishment at
imprisonment for fifteen years and a $10,000 fine. The same jury found Tolliver guilty of child




                                                  2
endangerment and assessed his punishment at confinement for two years in a state jail and a
$200 fine.


                                    SUFFICIENCY OF THE EVIDENCE
       In her sole issue, Appellant contends the evidence is insufficient to support her
conviction. She admits that her conduct was negligent, but not reckless. She argues that the
evidence pertaining to the actions of her co-defendant, Tolliver, was not substantially any
different and does not support the disparity in the jury’s verdicts.
Standard of Review and Applicable Law
       In reviewing the sufficiency of the evidence to support a conviction, the appellate court
considers the evidence in the light most favorable to the verdict to determine whether the fact
finder was rationally justified in finding guilt beyond a reasonable doubt. Temple v. State, 390
S.W.3d 341, 360 (Tex. Crim. App. 2013).
       A person commits the offense of manslaughter if she recklessly causes the death of an
individual. TEX. PENAL CODE ANN. § 19.04(a) (West 2011).


                A person acts recklessly, or is reckless, with respect to circumstances surrounding his
       conduct or the result of his conduct when he is aware of but consciously disregards a substantial
       and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of
       such a nature and degree that its disregard constitutes a gross deviation from the standard of care
       that an ordinary person would exercise under all the circumstances as viewed from the actor’s
       standpoint.


TEX. PENAL CODE ANN. § 6.03(c) (West 2011).
       The State alleged, in its indictment, that Appellant acted recklessly or was reckless in
providing inadequate nutrition or fluids or medical care. The evidence is sufficient to support the
verdict if it is sufficient to support any one of the reckless acts alleged. Kitchens v. State, 823
S.W.2d 256, 258 (Tex. Crim. App. 1991).
       Proof of a culpable mental state generally relies on circumstantial evidence. Dillon v.
State, 574 S.W.2d 92, 94 (Tex. Crim. App. 1978). In considering the sufficiency of the proof of
reckless conduct, the issue is “whether, given all the circumstances, it is reasonable to infer that
the particular individual on trial was in fact aware of the risk.” Id. at 95.




                                                       3
Discussion
       The jury saw the heartrending pictures of I’Mauri’s shriveled body taken in the
emergency room. The pathologist who performed the autopsy testified that he was shocked at
his condition. Dr. Melissa Handley, the pediatrician who saw I’Mauri upon his arrival in the
emergency room, said that, in her years of practice, she had never seen a child or infant so
emaciated. Officer Malone testified that he had “never seen anything like it.”
       The evidence shows that I’Mauri’s condition did not develop suddenly. Although he was
healthy and normal at birth, his stunted condition attracted attention upon his arrival at
Bankhead’s house in Lufkin. Although testifying for the defense, Bankhead admitted that she
had been concerned about I’Mauri’s condition and that she tried to convince Appellant to get
help from WIC and to take him to a doctor. On the day I’Mauri died, she said, “I told them they
need to get the baby. . . . I told them something was wrong with the baby. The baby needed to be
checked out.”
       Appellant did not keep the doctor’s appointment made for I’Mauri after his birth, and
apparently paid no heed to the discharge instructions given regarding his care and feeding. Dr.
Handley testified that, by day four, a healthy baby should soil six to eight diapers a day. If the
number dropped below five, the baby should be taken to the medical provider. Only one clean
and one dirty diaper were discovered when the police searched the Bankhead house immediately
after I’Mauri died. Bankhead testified that Appellant prepared formula for the baby, but could
not remember if she had actually seen her do this.
       While in the Angelina County jail, Appellant told fellow inmate Misti Davis that she
wanted to stay up with her boyfriend at night and that she slept during the day. She admitted that
when the baby fussed and cried, she would just put a pacifier in his mouth rather than feeding
him. Night care and feeding were delegated to a fifteen year old cousin. Appellant admitted she
had never taken I’Mauri to a doctor.
       In a letter Appellant wrote to I’Mauri’s father, she said she was “so sorry I ask you to
move out here and messed up you life. And maybe you shouldn’t be with me even though I did
do what they trying to say I did. Just because of me you in jail and I am sorry[.]” However, in
another letter to Tolliver she wrote, “I know that we didn’t do anything to hurt our baby. Our
baby had food and everything.” These letters demonstrate that Appellant is functionally literate
and therefore able to read and understand the instructions given her when the baby was born.



                                                4
The first letter also exhibits Appellant’s remorse, not for her conduct resulting in the death of her
baby, but for having placed the father in a position to be prosecuted.
         The evidence against Tolliver was much less compelling. When Appellant and I’Mauri
left the hospital in Baytown, it was she, not Tolliver, who received the discharge instructions on
caring for I’Mauri and scheduling a doctor’s appointment three days later. She did not follow
the instructions. She did not take I’Mauri to the doctor, but she told Tolliver and others that he
had been seen by a physician.
         Tolliver did not see I’Mauri until he was two weeks old. For a month thereafter, Tolliver
was out most of the day looking for a job. For the last week of I’Mauri’s life, Tolliver worked at
Pilgrim’s Pride. Appellant, on the other hand, was at home all day and night with I’Mauri. She
had no employment or other duties that might have interfered with her care of I’Mauri. It was
Appellant who admitted that when the baby whimpered and cried, she would just put a pacifier
in his mouth rather than feed him. It is reasonable to infer from Appellant’s letter of apology to
Tolliver that she herself recognized her greater culpability for I’Mauri’s death.
         Viewing the evidence in the light most favorable to the verdict, it was reasonable for the
jury to infer from all of the circumstances that Appellant was “aware of but consciously
disregarded a substantial and unjustifiable risk” that I’Mauri’s death would result, and that her
conduct was reckless. The evidence is sufficient to support the verdict. Appellant’s sole issue is
overruled.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.
                                                                               BILL BASS
                                                                                Justice

Opinion delivered April 13, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                             (DO NOT PUBLISH)



                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 13, 2016


                                          NO. 12-15-00003-CR


                                      DEQUISHA JACKSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 159th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2013-0731)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Bill Bass, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Bass, Retired J., Twelfth Court of Appeals,
                    sitting by assignment.




                                                      6